SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

272
CA 11-01846
PRESENT: SMITH, J.P., FAHEY, LINDLEY, AND MARTOCHE, JJ.


ROGER J. WIECHEC, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

JOHN E. DOLINA, DEFENDANT.
----------------------------------------------
MERCHANTS MUTUAL INSURANCE COMPANY, APPELLANT.


HAMBERGER & WEISS, BUFFALO (KRISTIN M. MACHELOR OF COUNSEL), FOR
APPELLANT.

HODGSON RUSS LLP, BUFFALO (MICHAEL E. MAXWELL OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered December 22, 2010. The order granted the
motion of plaintiff for permission to settle the action.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 16, 2012                       Frances E. Cafarell
                                                 Clerk of the Court